Exhibit 10.2(e)-1

Form of Executive Change in Control Agreement

                         , 200  

__________________

__________________

__________________

Dear                                 :

Ryerson Inc. (“RYERSON”) considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel of
RYERSON and its subsidiaries (collectively, the “Company”). In this connection,
the Board of Directors of RYERSON (the “Board”) recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of RYERSON and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company. In order to induce you to remain in the
employ of the Company, RYERSON agrees that you shall receive the severance
benefits set forth in this letter agreement (“Agreement”) in the event your
employment with the Company is terminated subsequent to a “change in control of
the Company” or a “potential change in control of the Company” (as such terms
are defined in Section 2 hereof) under the circumstances described below (or, in
certain circumstances described below, in advance of such a change in control or
potential change in control of the Company). This Agreement shall constitute an
amendment and restatement of and shall supersede any prior agreement entered
into between you and RYERSON with respect to these matters. In the event that
you receive severance benefits hereunder, such benefits shall be in lieu of, and
you shall not be entitled to receive, any benefits or payments under any other
severance plan or policy of the Company or any agreement with the Company, and
the provisions of Sections 7 through 9 hereof shall supercede any provisions
relating to comparable matters under such other severance plan or policy or such
other agreement. In addition, if you are or become entitled to benefits from the
Company pursuant to another agreement providing for benefits on account of a
change in control or the law of a jurisdiction other than the United States or
any state or territory thereof as a result of an event for which benefits are
payable to you pursuant to this Agreement, the benefits paid to you pursuant to
this Agreement shall be reduced by the amount paid to you pursuant to such other
agreement or law.

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until the first anniversary of the date on which RYERSON
gives you a written notice of termination of the Agreement. Notwithstanding the



--------------------------------------------------------------------------------

preceding sentence, if a change in control of the Company or a potential change
in control of the Company shall have occurred during the original or extended
term of this Agreement, this Agreement shall continue in effect for a period of
twenty-four (24) months beyond the month in which such change in control of the
Company or potential change in control of the Company occurred.

2. Definitions: Change in Control; Potential Change in Control.

(i) Change in Control. For purposes of this Agreement, a “change in control of
the Company” shall be deemed to have occurred if:

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(w) the Company, (x) a trustee or other fiduciary holding voting securities
under an employee benefit plan of the Company, (y) an underwriter temporarily
holding voting securities pursuant to an offering of such securities, or (z) a
corporation owned, directly or indirectly, by the security holders of RYERSON in
substantially the same proportions as their ownership of voting securities of
RYERSON, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of voting securities of RYERSON (not
including in the voting securities beneficially owned by such person any voting
securities acquired directly from RYERSON or its affiliates) representing 20% or
more of the combined voting power of RYERSON’s then outstanding voting
securities;

(B) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director whose election by the Board or
nomination for election by RYERSON’s security holders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (collectively, “Continuing Directors”),
cease for any reason to constitute a majority thereof; provided, however, that
any director who assumes office in connection with an agreement with the Company
to effect a transaction described in clauses (A), (C) or (D) of this Subsection
2(i) or any new director who assumes office in connection with or as a result of
an actual or threatened proxy or other election contest of the Board shall never
be (at any time) a Continuing Director for purposes of this Subsection 2(i)(B),
and the nomination or election of such person shall never constitute, or be
deemed to constitute, an approval by the Continuing Directors for purposes of
this Subsection 2(i)(B) (provided that for the purposes of funding any rabbi
trust or similar escrow agreement, any change in control of the Company under
this Subsection 2(i)(B) shall be deemed to occur at the beginning of the day of
the stockholders’ meeting at which the stockholders are asked to vote on a slate
of directors that could result in Continuing Directors ceasing to constitute a
majority of the Board);

 

2



--------------------------------------------------------------------------------

(C) there occurs a merger or consolidation of RYERSON with any other
corporation, other than a merger or consolidation which would result in the
voting securities of RYERSON outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the direct or indirect parent thereof), in
combination with the ownership of any trustee or other fiduciary holding voting
securities under an employee benefit plan of the Company, at least 60% of the
combined voting power of the voting securities of RYERSON or such surviving
entity or the direct or indirect parent thereof outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of RYERSON (or similar transaction) in which no person
acquires more than 40% of the combined voting power of RYERSON’s then
outstanding voting securities;

(D) the holders of voting securities of RYERSON approve a plan of complete
liquidation of RYERSON or an agreement for the sale or disposition by RYERSON of
all or substantially all of RYERSON’s assets; or

(E) there occurs any other event that the Board deems to be a change in control
of the Company.

(ii) Potential Change in Control. For purposes of this Agreement, a “potential
change in control of the Company” shall be deemed to have occurred if:

(A) RYERSON enters into an agreement, the consummation of which would result in
the occurrence of a change in control of the Company;

(B) any person (including RYERSON) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a change in
control of the Company;

(C) any person, other than (w) the Company, (x) a trustee or other fiduciary
holding voting securities under an employee benefit plan of the Company, (y) an
underwriter temporarily holding voting securities pursuant to an offering of
such securities, or (z) a corporation owned, directly or indirectly, by the
security holders of RYERSON in substantially the same proportions as their
ownership of voting securities of RYERSON, who is or becomes the beneficial
owner, directly or indirectly, of voting securities of RYERSON representing 9.5%
or more of the combined voting power of RYERSON’s then outstanding voting
securities, increases his beneficial ownership of such securities by 5% or more
over the percentage so owned by such person on the date hereof; or

 

3



--------------------------------------------------------------------------------

(D) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.

3. Definitions: Disability; Retirement; Cause; Good Reason; Notice of
Termination; Date of Termination.

(i) Disability; Retirement. If you cannot perform your full-time duties with the
Company due to physical or mental incapacity and have exhausted all of your
short-term disability plan benefits, your employment may be terminated for
“Disability”. Termination of your employment based on “Retirement” shall mean
voluntary retirement entitling you to a pension benefit afforded by the
Company’s defined benefit pension plan applicable to its salaried employees or
in accordance with any retirement arrangement established with your consent with
respect to you.

(ii) Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by you for
Good Reason as defined in Subsections 3(iv) and 3(iii), respectively) after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties, or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this Subsection 3(ii), no act, or
failure to act, on your part shall be deemed “willful” unless done, or omitted
to be done, by you not in good faith and without reasonable belief that your
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, you shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding that in the good faith
opinion of the Board you were guilty of conduct set forth above in clauses
(A) or (B) of the first sentence of this Subsection 3(ii) and specifying the
particulars thereof in detail; provided that, in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes in a legal
proceeding by clear and convincing evidence that Cause exists.

 

4



--------------------------------------------------------------------------------

(iii) Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean: without your
express written consent, the occurrence after a change in control or after a
potential change in control of the Company of any of the following circumstances
unless, in the case of paragraphs (A), (E), (F), (G) or (H), such circumstances
are fully corrected prior to the Date of Termination specified in the Notice of
Termination, as defined in Subsections 3(v) and 3(iv), respectively, given in
respect thereof:

(A) the assignment to you of any duties materially inconsistent with your status
as an executive officer of the Company, or a substantial adverse alteration in
the nature or status of your responsibilities from those in effect immediately
prior to the change in control or potential change in control of the Company;
provided, however, that a change in the Company’s status from a public company
to a private company does not in and of itself constitute a substantial adverse
alteration unless such change results in a material diminution in your
authority, duties or responsibilities;

(B) a reduction by the Company in your annual base salary as in effect on the
date of the change in control or potential change in control of the Company;

(C) the Company’s requiring that your principal place of business be at an
office located more than 50 miles from where your principal place of business is
located immediately prior to the change in control or potential change in
control of the Company, except for required travel on the Company’s business to
an extent substantially consistent with your business travel obligations
immediately prior to the change in control or potential change in control of the
Company;

(D) the failure by the Company, without your consent, to pay to you any portion
of your current compensation, or to pay to you any portion of an installment of
deferred compensation under any deferred compensation program of the Company,
within seven (7) days of the date such compensation is due;

(E) the failure by the Company to continue in effect any compensation plan in
which you participate immediately prior to the change in control or potential
change in control of the Company which is material to your total compensation,
including but not limited to the Ryerson Annual Incentive Plan (the “Annual
Incentive Plan”), Ryerson 2002 Incentive Stock Plan and any predecessor or
successor thereto (collectively, the “Incentive Stock Plans”), Ryerson
Nonqualified Savings Plan (the “Nonqualified Savings Plan”), or the Ryerson
Savings Plan (the “Savings Plan”) or any substitute or alternative plans adopted
prior to the change in control or potential change in control of the Company,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has

 

5



--------------------------------------------------------------------------------

been made with respect to such plan, or the failure by the Company to continue
your participation therein (or in such substitute or alternative plan) on a
basis not materially less favorable, including, but not limited to, in terms of
the amount of benefits provided, the level of your participation relative to
other participants, and benefit opportunities, as existed at the time of the
change in control or potential change in control of the Company;

(F) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s defined
contribution plans, life insurance, medical, dental, or short-term and long term
disability plans or programs in which you were participating at the time of the
change in control or potential change in control of the Company, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive you of any material fringe benefit enjoyed by
you at the time of the change in control or potential change in control of the
Company, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of the change in control or potential change in control of the Company;

(G) the failure of RYERSON to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 10
hereof; or

(H) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection 3(iv) below
(and, if applicable, the requirements of Subsection 3(ii) above); for purposes
of this Agreement, no such purported termination shall be effective.

Your right to terminate your employment pursuant to this Section 3 shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder. For purposes of any
determination regarding the existence of Good Reason, any claim by you that Good
Reason exists shall be presumed to be correct unless the Company establishes in
a legal proceeding by clear and convincing evidence that Good Reason does not
exist.

(iv) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 11 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

6



--------------------------------------------------------------------------------

(v) Date of Termination, Etc. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Subsection 3(ii) or 3(iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Subsection 3(ii)
above shall not be less than thirty (30) days, and in the case of a termination
pursuant to Subsection 3(iii) above shall not be less than fifteen (15) nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this proviso), the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected) but
shall be deemed to be within the twenty-four (24) month period following a
change in control or potential change in control of the Company; provided
further that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue you
as a participant in all compensation, benefit and insurance plans and programs
in which you were participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this Subsection
3(v). Amounts paid under this Subsection 3(v) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

4. Compensation Upon and Following a Change in Control or Potential Change in
Control.

(i) Entitlements Upon a Change in Control. If you are employed by the Company at
the time of a change in control of the Company, you shall be entitled to the
following benefits:

(A) Stock Option Change in Control Payment. You shall receive an amount equal to
the product of (x) the amount, if any, by which the Change in Control Price, as
defined below, exceeds the closing price of a share of

 

7



--------------------------------------------------------------------------------

common stock of RYERSON as reported on the New York Stock Exchange Composite
Transactions (or, where RYERSON Shares, as defined below, are no longer listed
on the New York Stock Exchange, the closing price of a share of common stock of
RYERSON on such other established securities market on which the common stock of
RYERSON is traded) on the last trading date prior to the change in control of
the Company and (y) the number of shares of RYERSON common stock covered by all
stock options granted to you under RYERSON’s stock option plans (“Options”) that
you hold on the date of the change in control of the Company. The Compensation
Committee shall determine, in its sole discretion, whether the amount provided
by this Subsection 4(i)(A) is to be paid to you in cash or in shares of common
stock of Ryerson. Where the Compensation Committee determines that you are to be
paid in Ryerson common stock, you shall receive the whole number of shares of
Ryerson common stock obtained by dividing the amount provided by this Subsection
4(i)(A) by the closing price of a share of common stock of RYERSON as reported
on the New York Stock Exchange Composite Transactions (or, where RYERSON Shares
are no longer listed on the New York Stock Exchange, the closing price of a
share of common stock of RYERSON on such other established securities market on
which the common stock of RYERSON is traded) on the last trading date prior to
the change in control of the Company (plus cash in lieu of any fractional
share).

For purposes of this Agreement, the “Change in Control Price” means: (1) with
respect to a merger or consolidation of RYERSON described in Subsection 2(i)(C)
in which the consideration per share of RYERSON’s common stock to be paid for
the acquisition of shares of common stock specified in the agreement of merger
or consolidation is all in cash, the highest such consideration per share;
(2) with respect to a change in control of the Company by reason of an
acquisition of voting securities described in Subsection 2(i)(A), the highest
price per share for any share of RYERSON’s common stock paid by any holder of
any of the securities representing 20% or more of the combined voting power of
RYERSON giving rise to the change in control of the Company; and (3) with
respect to a change in control of the Company by reason of a merger or
consolidation of RYERSON (other than a merger or consolidation described in
clause (1) above), stockholder approval of an agreement or plan described in
Subsection 2(i)(D) or a change in the composition of the Board described in
Subsection 2(i)(B), the average of the closing prices per share of common stock
of Ryerson reported on the New York Stock Exchange Composite Transactions (or,
if such shares are not traded on the New York Stock Exchange, such other
established securities market on which such shares are traded) for the sixty
(60) day period ending on the date immediately prior to the date such change in
control of the Company occurs.

(B) Stock Options: Vesting and Rollover or Settlement. Notwithstanding anything
in the Company’s stock option plans or any stock option agreements thereunder to
the contrary, all of your Options shall vest, whether or not otherwise
exercisable. At your election, the Options shall remain outstanding (unless
otherwise prohibited by the terms of the documents governing the change in
control of the Company), or shall be settled in either shares of

 

8



--------------------------------------------------------------------------------

common stock of RYERSON (such shares along with, where applicable, shares of
common stock of any successor to RYERSON are referred to herein as “RYERSON
Shares”) or cash, as provided below. The Compensation Committee shall determine,
in its sole discretion, whether Options are to be settled in RYERSON Shares or
cash.

(a) If the Compensation Committee determines to settle your Options in cash, you
shall receive: an amount in cash equal to the product of (i) the excess of
(x) the closing price of a RYERSON Share as reported on the New York Stock
Exchange Composite Transactions (or, where RYERSON Shares are no longer listed
on the New York Stock Exchange, the closing price of a RYERSON Share reported on
such other established securities market on which RYERSON Shares are traded) on
the last trading date prior to the change in control of the Company, over
(y) the per share exercise price of each Option then held by you (whether or not
then fully exercisable), and (ii) the number of RYERSON Shares covered by your
Options; and

(b) If the Compensation Committee determines to settle your Options in RYERSON
Shares, you shall receive a whole number of RYERSON Shares equal to: the
quotient of (x) the amount of cash determined pursuant to subparagraph
(a) above, divided by (y) the closing price of a RYERSON Share as reported on
the New York Stock Exchange Composite Transactions (or, where RYERSON Shares are
no longer listed on the New York Stock Exchange, the closing price of a RYERSON
Share reported on such other established securities market on which RYERSON
Shares are traded) on the last trading date prior to the change in control of
the Company; plus cash in lieu of any fractional share;

(C) Restricted Stock. To the extent not otherwise vested in accordance with the
terms and conditions of the Incentive Stock Plans, you shall be fully vested in
any restricted shares issued thereunder.

(D) Performance Share Awards. Any performance award that has not been settled
prior to or as of the effective date of the change in control of the Company
will be cashed out and you will be paid an amount equal to (i) the Change in
Control Price, multiplied by (ii) the number of Performance Share Units based on
the greater of 100% of target performance measure attainment and actual
performance measure attainment, and further multiplied by (iii) a fraction, the
denominator of which is the number of months in the performance cycle, and the
numerator of which is

 

9



--------------------------------------------------------------------------------

the number of whole months (rounded up, if not a multiple of 12, to the number
that is the number of months that is the next highest multiple of 12) of the
performance cycle elapsed prior to the date of the change in control of the
Company; provided, however, that if the Company’s market capitalization as of
the date of the change in control of the Company is less than $250 million,
clause (ii) above shall provide “(ii) the number of performance share units
based on 30% of target performance measure attainment, and further multiplied
by”. In determining whether target or actual performance measure attainments are
greater, calculations of actual performance measure attainments for any year of
the performance cycle that has not yet then concluded, if applicable, shall be
determined based on the average actual performance in respect of those full
months that have elapsed during the then-current year of the performance cycle
as of the effective date of the change in control of the Company; provided that
if the change in control of the Company occurs in the first calendar quarter of
a year, the actual performance measure attainment for such year shall be deemed
to be the actual performance measure attainment for the immediately preceding
year. Notwithstanding the forgoing, any payments with respect to any performance
award that you elected to defer pursuant to the terms of the 2002 Incentive
Stock Plan shall not be accelerated by this Subsection 4(i)(D).

(ii) Termination Other Than For Cause; Termination by You for Good Reason.
Subject to the terms and conditions of this Agreement, including without
limitation, Sections 6 through 9 hereof, in the event (x) a change in control of
the Company or potential change in control of the Company, each as defined in
Section 2 hereof, shall have occurred, and your employment is subsequently
terminated during the term of this Agreement by the Company (other than for
Cause, Disability, death or Retirement) or by you for Good Reason or (y) your
employment is terminated by the Company (other than for Cause, Disability, death
or Retirement) during the term of this Agreement prior to a change in control of
the Company or potential change in control of the Company at the request of any
person as part of or in connection with a proposed transaction that could
constitute a potential change in control of the Company or a change in control
of the Company, provided that in the case of (y) there occurs either a change in
control of the Company or potential change in control of the Company within 12
months following such termination, you shall be entitled to the following
benefits:

(A) Base Salary. The Company shall pay you your full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
plan or program of the Company, at the time such payments are due, except as
otherwise provided below.

 

10



--------------------------------------------------------------------------------

(B) Severance. In lieu of any further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay as severance pay to
you an amount equal to two times the sum of (x) your annual base salary in
effect immediately prior to the occurrence of the circumstance giving rise to
the Notice of Termination given in respect thereof, and (y) the greater of
(I) your target award under the Annual Incentive Plan or similar successor plan
for the year in which the Date of Termination occurs, or (II) the average annual
amount of the Award paid to you pursuant to the Annual Incentive Plan or similar
successor plan with respect to the five years immediately preceding that in
which the Date of Termination occurs, such average annual amount being
calculated by aggregating all such Awards paid with respect to such five years
and dividing such aggregate amount by the number of years for which such an
Award was actually paid to you.

(C) Annual Incentive Plan. Notwithstanding any provision of the Annual Incentive
Plan, and solely to the extent not already provided to you under such plan, the
Company shall pay to you a lump sum amount under that plan at least equal to the
sum of (x) any incentive compensation under the Annual Incentive Plan which has
been allocated or awarded to you for a completed fiscal year or other measuring
period preceding the Date of Termination but has not yet been paid, and (y) a
pro rata portion to the Date of Termination for the current fiscal year or other
measuring period of the amount equal to the target award percentage applicable
to you under the Annual Incentive Plan or similar successor plan on the Date of
Termination times your annual base salary then in effect.

(D) Stock Options.

(1) Settlement where Date of Termination follows Change in Control. Where your
Date of Termination follows a change in control of the Company, notwithstanding
anything in the Company’s stock option plans or any stock option agreements
thereunder to the contrary, any Options granted to you subsequent to the change
in control of the Company and Options, if any, not settled at the time of a
change in control of the Company, whether or not vested, shall be fully vested,
whether or not then exercisable, and shall be settled in either RYERSON Shares
or cash as provided below. The Compensation Committee shall determine, in its
sole discretion, whether options are to be settled in RYERSON Shares or cash.

(a) If the Compensation Committee determines to settle your Options in cash, you
shall receive an amount in cash equal to the product of (i) the excess of
(x) the “Date of Termination Fair Market Value”, as defined below, of a RYERSON
Share, over (y) the per share exercise price of each Option then held by you
(whether or not then fully exercisable), and (ii) the number of RYERSON Shares
covered by your Options.

 

11



--------------------------------------------------------------------------------

(b) If the Compensation Committee determines to settle your Options in shares,
you shall receive a whole number of shares equal to the quotient of (x) the
amount of cash determined pursuant to paragraph (a) above, divided by (y) the
“Date of Termination Fair Market Value”, as defined below, of a RYERSON Share;
and you shall receive cash in lieu of any fractional share.

For purposes of this Agreement, “Date of Termination Fair Market Value” shall
mean (i) where RYERSON Shares are traded on the New York Stock Exchange, the
closing price of a RYERSON Share as reported on the New York Stock Exchange
Composite Transactions on the last trading date preceding the Date of
Termination; (ii) where RYERSON Shares are no longer traded on the New York
Stock Exchange but are traded on another established securities market, the
closing price of a RYERSON Share on the last trading date preceding the Date of
Termination, and (iii) if RYERSON Shares are no longer traded on any established
securities market, a value determined by the Board based on a reasonable
application of a “reasonable valuation method” as defined in Treasury
Regulations under Section 409A.

(2) Vesting and Settlement where Date of Termination follows Potential Change in
Control. Where your Date of Termination follows a potential change in control of
the Company but precedes a change in control of the Company, notwithstanding
anything in the Company’s stock option plans or any stock option agreements
thereunder to the contrary, all of your Options, to the extent unvested, shall
vest on your Date of Termination and shall be settled in either RYERSON Shares
or cash as provided below. The Compensation Committee shall determine, in its
sole discretion, whether options are to be settled in RYERSON Shares or cash.

(a) If the Compensation Committee determines to settle your Options in cash, you
shall receive an amount in cash equal to the product of (i) the excess of
(x) the Date of Termination Fair Market Value over (y) the per share exercise
price of each Option then held by you (whether or not then fully exercisable),
and (ii) the number of RYERSON Shares covered by your Options.

(b) If the Compensation Committee determines to settle your Options in shares,
you shall receive a whole number of shares equal to the quotient of (x) the
amount of cash determined pursuant to paragraph (a) above, divided by (y) the
Date of Termination Fair Market Value; and you shall receive cash in lieu of any
fractional share.

 

12



--------------------------------------------------------------------------------

(3) Vesting and Settlement in an Acquirer-Motivated Termination where Date of
Termination precedes Change in Control or Potential Change in Control and Change
in Control or Potential Change in Control Occurs Within 12 Months. Where you are
terminated prior to a change in control or potential change in control of the
Company at the request of any person as part of or in connection with a proposed
transaction that could constitute a potential change in control of the Company
or a change in control of the Company, Options you hold as of your Date of
Termination shall not expire or lapse except as provided below in this
Subsection 4(ii)(D)(3). Any vested Options you hold on the Date of Termination
shall remain exercisable for the periods after termination provided by the terms
of the Option grants. Any unvested Options you hold on the Date of Termination
shall not be exercisable unless a change in control or potential change in
control of the Company follows within 12 months of the Date of Termination.

(a) If the first applicable event to occur within 12 months following your Date
of Termination is a change in control of the Company, settlement (or rollover)
of vested Options you held on the Date of Termination, to the extent not
subsequently exercised, as well as any unvested Options you held on the Date of
Termination, shall occur pursuant to Subsections 4(i)(A) and (B) as if you were
employed by the Company at the time of the change in control of the Company.

(b) If the first applicable event to occur within 12 months following your Date
of Termination is a potential change in control of the Company, vested Options
you held on the Date of Termination, to the extent not subsequently exercised,
as well as any unvested Options you held on the Date of Termination, shall be
settled in either RYERSON Shares or cash as provided below. The Compensation
Committee shall determine, in its sole discretion, whether options are to be
settled in RYERSON Shares or cash.

i. If the Compensation Committee determines to settle your Options in cash, you
shall receive an amount in cash equal to the product of (i) the excess of
(x) the closing price of a RYERSON Share as reported on the New York Stock
Exchange Composite Transactions (or, where RYERSON Shares

 

13



--------------------------------------------------------------------------------

are no longer listed on the New York Stock Exchange, the closing price of a
RYERSON Share reported on such other established securities market on which
RYERSON Shares are traded) on the last trading date preceding the potential
change in control over (y) the per share exercise price of each Option then held
by you (whether or not then fully exercisable), and (ii) the number of RYERSON
Shares covered by your Options.

ii. If the Compensation Committee determines to settle your Options in shares,
you shall receive a whole number of shares equal to the quotient of (x) the
amount of cash determined pursuant to paragraph i. above, divided by (y) the
closing price of a RYERSON Share as reported on the New York Stock Exchange
Composite Transactions (or, where RYERSON Shares are no longer listed on the New
York Stock Exchange, the closing price of a RYERSON Share reported on such other
established securities market on which RYERSON Shares are traded) on the last
trading date preceding the potential change in control; and you shall receive
cash in lieu of any fractional share.

If no change in control or potential change in control of the Company occurs
within the 12-month period following the Date of Termination, your Options shall
expire according to the terms of the Option grants.

(E) Restricted Stock.

(1) Where your Date of Termination follows a change in control or potential
change in control of the Company, to the extent not otherwise vested in
accordance with the terms and conditions of the Incentive Stock Plans, you shall
be fully vested in any restricted shares issued thereunder.

(2) In an acquirer-motivated termination, where you are terminated prior to a
change in control or potential change in control of the Company at the request
of any person as part of or in connection with a proposed transaction that could
constitute a potential change in control of the Company or a change in control
of the Company, and a change in control or potential change in control of the
Company follows within 12 months of your Date of Termination (such period
between the Date of Termination and the change in control or potential change in
control of the Company hereinafter referred to as the “interim period”), to the
extent you held

 

14



--------------------------------------------------------------------------------

unvested, restricted shares on your Date of Termination, such shares shall
remain outstanding but restricted and unvested during the interim period, and at
the time of the subsequent change in control or potential change in control of
the Company, shall vest; if no change in control or potential change in control
of the Company follows within 12 months of your Date of Termination, restricted
shares you held on your Date of Termination shall be cancelled.

(F) Performance Share Awards.

(1) Payment where Date of Termination follows Change in Control. Where your Date
of Termination follows a change in control of the Company, with respect to any
performance share award granted under the Incentive Stock Plans that was
outstanding on your Date of Termination, any performance award that was not
settled prior to or as of the effective date of the Change in Control of the
Company will be cashed out, and you will be paid an amount equal to (i) Date of
Termination Fair Market Value, multiplied by (ii) the number of Performance
Share Units based on the greater of 100% of target performance measure
attainment and actual performance measure attainment, and further multiplied by
(iii) a fraction, the denominator of which is the number of months in the
performance cycle, and the numerator of which is the number of whole months
(rounded up, if not a multiple of 12, to the number that is the number of months
that is the next highest multiple of 12) of the performance cycle elapsed prior
to the Date of Termination; provided, however, that if the Company’s market
capitalization as of the date of the change in control of the Company is less
than $250 million, clause (ii) above shall provide “(ii) the number of
performance share units based on 30% of target performance measure attainment,
and further multiplied by”. In determining whether target or actual performance
measure attainments are greater, calculations of actual performance measure
attainments for any year of the performance cycle that has not yet then
concluded, if applicable, shall be determined based on the average actual
performance in respect of those full months that have elapsed during the
then-current year of the performance cycle as of the Date of Termination;
provided that if the Date of Termination occurs in the first calendar quarter of
a year, the actual performance measure attainment for such year shall be deemed
to be the actual performance measure attainment for the immediately preceding
year. Notwithstanding the forgoing, any payments with respect to any performance
award that you elected to defer pursuant to the terms of the 2002 Incentive
Stock Plan shall not be accelerated by this Subsection 4(ii)(F)(1).

 

15



--------------------------------------------------------------------------------

(2) Settlement where Date of Termination follows Potential Change in Control.
Where your Date of Termination follows a potential change in control of the
Company but precedes a change in control of the Company, with respect to each
performance share award granted under the Incentive Stock Plans that was
outstanding on your Date of Termination, you shall receive:

(a) an amount in cash equal to (i) the Date of Termination Fair Market Value,
multiplied by (ii) the number of performance share units based on the greater of
100% of target performance measure attainment and actual performance measure
attainment, and further multiplied by (iii) a fraction, the denominator of which
is the number of months in the performance cycle and the numerator of which is
the number of whole months (rounded up, if not a multiple of 12, to the number
that is the number of months that is the next highest multiple of 12) of the
performance cycle elapsed prior to the date of the Date of Termination;
provided, however, that if the Company’s market capitalization as of the date of
the change in control is less than $250 million, clause (ii) above shall be
“(ii) the number of performance share units based on 30% of target performance
measure attainment, and further multiplied by”; in determining whether target or
actual performance measure attainments are greater, calculations of actual
performance measure attainments for any year of the performance cycle that has
not yet then concluded, if applicable, shall be determined based on the average
actual performance in respect of those full months that have elapsed during the
then-current year of the performance cycle as of the Date of Termination;
provided that if the Date of Termination occurs in the first calendar quarter of
a year, the actual performance measure attainment for such year shall be deemed
to be the actual performance measure attainment for the immediately preceding
year; and

(b) if, during the term of this Agreement, a change in control of the Company
occurs, an additional amount (payable in cash) equal to the amount by which the
amount determined under subparagraph (a) above based on the Date of Termination
Fair Market Value is less than the amount determined under subparagraph
(a) based on the Change of Control Price.

 

16



--------------------------------------------------------------------------------

Notwithstanding the forgoing, any payments with respect to any performance award
that you elected to defer pursuant to the terms of the 2002 Incentive Stock Plan
shall not be accelerated by this Subsection 4(ii)(F)(2).

(3) Settlement in an Acquirer-Motivated Transaction where Date of Termination
precedes Change in Control or Potential Change in Control and Change in Control
or Potential Change in Control Occurs Within 12 Months. Where you are terminated
prior to a change in control or potential change in control of the Company at
the request of any person as part of or in connection with a proposed
transaction that could constitute a potential change in control of the Company
or a change in control of the Company, and a change in control or potential
change in control of the Company follows within 12 months of your Date of
Termination:

(a) if the first applicable event to occur within 12 months following your Date
of Termination is a change in control of the Company, you shall be entitled to
receive: (x) with respect to performance share units issued for any performance
period that ended prior to the Date of Termination, the payments provided
pursuant to the terms of the Incentive Stock Plans; and (y) with respect to
performance share units issuable for performance periods that did not end prior
to the Date of Termination, i.e., performance share units that would be prorated
under the terms of the Incentive Stock Plans, a payment equal to (i) the Change
in Control Price, multiplied by (ii) the number of performance share units based
on the greater of 100% of target performance measure attainment and actual
performance measure attainment at the Date of Termination, and further
multiplied by (iii) a fraction, the denominator of which is the number of months
in the performance cycle and the numerator of which is the number of whole
months (rounded up, if not a multiple of 12, to the number that is the number of
months that is the next highest multiple of 12) of the performance cycle elapsed
prior to the date of the Date of Termination; provided, however, that if the
Company’s market capitalization as of the date of the change in control is less
than $250 million, clause (ii) above shall be “(ii) the number of performance
share units based on 30% of target performance measure attainment, and further
multiplied by”. In determining whether target or actual performance measure
attainments are greater, calculations of actual performance measure attainments
for any year of the performance cycle that has not yet then concluded, if
applicable, shall be determined based on the

 

17



--------------------------------------------------------------------------------

average actual performance in respect of those full months that have elapsed
during the then-current year of the performance cycle as of the Date of
Termination; provided that if the Date of Termination occurs in the first
calendar quarter of a year, the actual performance measure attainment for such
year shall be deemed to be the actual performance measure attainment for the
immediately preceding year.

(b) if the first applicable event to occur within 12 months following your Date
of Termination is a potential change in control of the Company, you shall be
entitled to receive: (x) with respect to performance share units issued for any
performance period that ended prior to the Date of Termination, the payments
provided pursuant to the terms of the Incentive Stock Plans; and (y) with
respect to performance share units issuable for performance periods that did not
end prior to the Date of Termination, i.e., performance share units that would
be prorated under the terms of the Incentive Stock Plans, payment equal to
(i) the Date of Termination Fair Market Value, multiplied by (ii) the number of
performance share units based on the greater of 100% of target performance
measure attainment and actual performance measure attainment at the Date of
Termination, and further multiplied by (iii) a fraction, the denominator of
which is the number of months in the performance cycle and the numerator of
which is the number of whole months (rounded up, if not a multiple of 12, to the
number that is the number of months that is the next highest multiple of 12) of
the performance cycle elapsed prior to the Date of Termination; provided,
however, that if the Company’s market capitalization as of the date of the
change in control is less than $250 million, clause (ii) above shall be “(ii)
the number of performance share units based on 30% of target performance measure
attainment, and further multiplied by”. In determining whether target or actual
performance measure attainments are greater, calculations of actual performance
measure attainments for any year of the performance cycle that has not yet then
concluded, if applicable, shall be determined based on the average actual
performance in respect of those full months that have elapsed during the
then-current year of the performance cycle as of the Date of Termination;
provided that if the Date of Termination occurs in the first calendar quarter of
a year, the actual performance measure attainment for such year shall be deemed
to be the actual performance measure attainment for the immediately preceding
year.

 

18



--------------------------------------------------------------------------------

(c) if the first applicable event to occur within 12 months following your Date
of Termination is a potential change in control of the Company and within 12
months of your Date of Termination there is an actual change in control of the
Company, then you shall be entitled to an additional amount (payable in cash)
equal to the amount by which the amount determined under subparagraph (b) above
based on the Date of Termination Fair Market Value is less than the amount
determined under subparagraph (a) above based on the Change of Control Price.

Notwithstanding the forgoing, any payments with respect to any performance award
that you elected to defer pursuant to the terms of the 2002 Incentive Stock Plan
shall not be accelerated by this Subsection 4(ii)(F)(3).

(G) Welfare Benefits, Financial Advisory Services, and Outplacement Services. If
your Date of Termination follows a change in control or potential change in
control of the Company, then you shall be entitled to the benefits listed under
this paragraph (H) for a period of twenty-four (24) months commencing on your
Date of Termination. If your Date of Termination precedes a change in control or
potential change in control of the Company and a change in control or potential
change in control of the Company follows within 12 months, then you shall be
entitled to the benefits listed under this paragraph (G) for a period of
twenty-four (24) months commencing on the first to occur of a change in control
or potential change in control of the Company succeeding your Date of
Termination. The benefits to which you shall be entitled in either case are as
follows:

(1) life insurance and long-term disability, medical and dental benefits
substantially similar to those which you were receiving immediately prior to the
Notice of Termination;

(2) financial advisory services similar to those provided currently to
executives of the Company, if any; and

(3) outplacement services, including office services, appropriate to your
management level.

Benefits otherwise receivable by you pursuant to this Subsection 4(ii)(G) shall
be reduced to the extent comparable benefits are actually received by you during
the applicable twenty-four (24) month period, and any such benefits actually
received by you during such applicable twenty-four (24) month period shall be
reported to the Company. Any rights that you have to continuation of life,
disability, accident or health coverage under this Agreement shall be credited
toward, and shall not be in addition to, any rights to continuation of life,
disability or health coverage you may have under applicable state or federal
law. To retain eligibility under Subsection 4(ii)(G)(1) you must pay premiums
equivalent to the amounts required of active employee participants. Any
reimbursements of costs incurred by you for the benefits provided by this
Subsection 4(ii)(G) shall be made to you promptly but in any event by the end of
your taxable year following the year in which you incurred such costs.

 

19



--------------------------------------------------------------------------------

(H) Additional Pension Plan and Supplemental Plan Amounts. In addition to the
retirement benefits to which you are entitled under the Pension Plan and
Supplemental Plan or any successor plans thereto, if you are terminated
following a change in control or potential change in control of the Company, or
if you are terminated prior to a change in control of the Company or potential
change in control of the Company at the request of any person as part of or in
connection with a proposed transaction that could constitute a potential change
in control of the Company or a change in control of the Company and a change in
control or potential change in control of the Company subsequently occurs within
12 months of your Date of Termination, the Company shall pay you in cash, a lump
sum equal to the excess of (x) the actuarial equivalent of the retirement
pension (taking into account any early retirement subsidy associated therewith
and determined as a straight life annuity commencing at age sixty-five (65) or
any earlier date, but in no event earlier than the second anniversary of the
Date of Termination whichever annuity yields a greater benefit) which you would
have accrued under the terms of the Pension Plan and Supplemental Plan (without
regard to any amendments to any such plans made subsequent to a change in
control or potential change in control of the Company, as the case may be, and
on or prior to the Date of Termination, which amendment adversely affects in any
manner the computation of retirement benefits thereunder), determined as if you
were fully vested thereunder and had accumulated (after the Date of Termination)
twenty-four (24) additional months of age and service credit thereunder at the
higher of the rate of average compensation during the twelve (12) months prior
to the change in control or potential change in control of the Company or the
rate of average compensation used to calculate your benefits under such plans
immediately preceding the Date of Termination (and in any event at the rate of
average compensation used to calculate your benefits under such plans
immediately preceding the Date of Termination if such date precedes the
potential change in control or date of the change in control of the Company, as
the case may be), over (y) the actuarial equivalent of the retirement pension
(taking into account any early retirement subsidy associated therewith and
determined as a straight life annuity commencing at age sixty-five (65) or any
earlier date, but in no event earlier than the Date of Termination whichever
annuity yields a greater benefit) which you had then accrued pursuant to the
provisions of the Pension Plan and the Supplemental Plan. For purposes of this
Subsection 4(ii), “actuarial equivalent” shall be determined using the same
assumptions utilized under the Pension Plan for purposes of determining
alternative forms of benefits immediately prior to the change in control of the
Company (or, if earlier, immediately prior to the Date of Termination).

 

20



--------------------------------------------------------------------------------

In addition, determination of your post-retirement health and life insurance
benefits will be calculated as if you were credited with twenty-four
(24) additional months of age and service credit for purposes of determining
eligibility for and the value of such benefits under the applicable
post-retirement health and life insurance plans.

(iii) Incapacity due to Physical or Mental Illness. Following a change in
control of the Company or a potential change in control of the Company, during
any period that you fail to perform your full-time duties with the Company as a
result of incapacity due to physical or mental illness, you shall continue to
receive your base salary at the rate in effect at the commencement of any such
period, together with all compensation payable to you under the Pension Plan,
Supplemental Plan, Annual Incentive Plan, Savings Plan and Nonqualified Savings
Plan during such period, until you are terminated for Disability or Retirement
as defined in Subsection 3(i). Thereafter, in the event your employment shall be
terminated, your benefits shall be determined under the Company’s retirement,
insurance and other compensation plans and programs then in effect in accordance
with the terms of such plans and programs, and the Company shall have no further
obligations to you under this Agreement.

(iv) Legal Fees. Commencing with the month in which there occurs any potential
change in control of the Company (or, if earlier, a change in control of the
Company), at the end of each month the Company shall pay to you an amount equal
to all legal fees and expenses incurred by you during the preceding month as a
result of your termination (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
Sections 409A or 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) to any payment or benefit provided hereunder or provided under any other
agreement, plan, program or arrangement with the Company). Such payments shall
be made within five (5) days (or, if later, the earliest date permitted under
Section 409A) after your request for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require. You shall be
entitled to select your legal counsel, and your rights to payment pursuant to
this Subsection 4(iv) shall not be affected by the final outcome of any dispute
with the Company.

(v) Termination for Cause, Disability, Death or Retirement. Following a change
in control of the Company or a potential change in control of the Company, if
your employment shall be terminated by the Company for Cause, Disability, death
or Retirement, or by you other than for Good Reason, the Company shall pay you
your full base salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given, plus all other amounts to which you are
entitled under any compensation plan of the Company at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.

 

21



--------------------------------------------------------------------------------

(vi) No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor, except as expressly provided in Subsection 4(ii)(H), shall the amount of
any payment or benefit provided for in this Section 4 be reduced by any
compensation earned by you as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Company, or otherwise.

(vii) No Diminution of Benefits Under Other Plans; No Duplication of Benefits.
In addition to all other amounts payable to you under this Section 4, you shall
be entitled to receive all benefits payable to you under the Pension Plan, the
Savings Plan, the Supplemental Plan, the Nonqualified Savings Plan, the Annual
Incentive Plan, the Incentive Stock Plan and any other plan, agreement, program
or arrangement relating to retirement benefits, incentive compensation or
welfare benefits (but you shall not be entitled to any severance benefits
provided under the Severance Plan); provided, however, that nothing in this
Section 4 shall entitle you to any duplication of any payment, benefit or
acceleration thereof otherwise available under any such plan, agreement, program
or arrangement.

(viii) Time of Payment. All cash payments to which you become entitled under the
terms of this Agreement shall be paid to you in a lump sum within five days
following the occurrence of the event, i.e., change in control of the Company,
potential change in control of the Company, or termination, that triggers your
rights to such payment. Any termination shall be deemed to have occurred on the
Date of Termination. If the amounts of such payments cannot be finally
determined on or before the date payments are to be made, then on the payment
date the Company shall pay to you an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at a rate equal to 120 percent of the
applicable Federal rate determined under Section 1274(d) of the Code, compounded
semi-annually) as soon as the amount thereof can be determined but in no event
later than the thirtieth day after the Date of Termination. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, you shall promptly repay to the Company the amount of such
excess (together with interest at a rate equal to 120 percent of the applicable
Federal rate determined under Section 1274(d) of the Code, compounded
semi-annually).

(ix) 409A.

(A) Interpretation of and Modifications to Agreement to Avoid Additional
Section 409A Tax. The provisions of this Agreement shall be interpreted in a
manner to the maximum extent possible to comply in good faith with Section 409A.
To the extent you would be subject to the additional tax imposed on certain
deferred compensation arrangements pursuant to Section 409A of the Code as a
result of any provision of this Agreement, you agree to

 

22



--------------------------------------------------------------------------------

cooperate with the Company to execute any amendment to the provisions hereof
reasonably necessary to avoid the imposition of such tax but only (i) to the
minimum extent necessary to avoid application of such tax and (ii) to the extent
that you would not, as a result, suffer any reduction in the amounts otherwise
payable to you under this Agreement.

(B) Six Month Delay in Certain Payments to Specified Employees. To the extent
you otherwise would be entitled under this Agreement to a payment or benefit
during the six months beginning on the Date of Termination that would be subject
to the additional tax imposed under Section 409A (because of your status as
“specified employee” within the meaning of Section 409A on your Date of
Termination) such payment or benefit shall be made or provided to you as soon as
administratively practicable after (but in no event more than five (5) days
after) the earliest date that will not result in the imposition of any tax under
Section 409A.

(C) Gross-Up for Additional Taxes Imposed Under Section 409A. In the event you
are subject to additional taxes imposed by Section 409A with respect to any
payments or benefits due to you under this Agreement, the Company will pay you
an additional amount such that the net amount retained by you, after deduction
of any additional taxes imposed under 409A on such payments or benefits and any
federal, state and local income and other payroll taxes and additional taxes
imposed under Section 409A upon the payment provided for by this Subsection
4(viii)(C), shall be equal to the payments or benefits under this Agreement.
Notwithstanding the foregoing, you shall not be entitled to any additional
amounts pursuant to this Subsection 4(viii)(C) if and to the extent that the
imposition of additional taxes under Section 409A is the direct or indirect
result of your breach of any provision of this Agreement, including any failure
to cooperate with the Company to amend this Agreement pursuant to Subsection
4(viii)(A) above.

5. Gross Up for Parachute Payment Excise Tax. This Section 5 applies in the
event that (i) you become entitled to any payments or benefits under this
Agreement (the “Contract Payments”) or under any other agreement, plan, program
or arrangement with the Company or any person whose actions result in a change
in control or any person affiliated with the Company or such person (together
with the Contract Payments, the “Total Payments”), and (ii) the aggregate
present value of such payments (calculated in accordance with Section 280G of
the Code) exceeds by fifteen percent or more the threshold amount at which you
become subject to the tax (the “Excise Tax”) imposed by Section 4999 of the
Code, i.e., such present value exceeds by fifteen percent or more an amount
equal to three times your “base amount” determined under Section 280G of the
Code. In that case, the Company shall pay to you, no later than the fifth day
following the event triggering the Excise Tax (or, if you are a specified
employee within the meaning of Section 409A on such date, the earliest date that
payment can be made to you in accordance with Section 409A), an additional
amount (the “Gross-Up Payment”) such that the net amount retained by

 

23



--------------------------------------------------------------------------------

you, after deduction of any Excise Tax on the Contract Payments and such other
Total Payments and any federal and state and local income and other payroll
taxes and Excise Tax upon the payment provided for by this Section 5, shall be
equal to the Contract Payments and such other Total Payments.

For purposes of determining whether any of the payments will be subject to the
Excise Tax, the amount of such Excise Tax, whether you are entitled to a
Gross-Up Payment in accordance with this Section 5, and whether your Total
Payments will be reduced pursuant to Section 6 below and the amount of such
reduction, (i) any other payments or benefits received or to be received by you
in connection with a change in control of the Company or your termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change in control or any person affiliated with the Company or such person)
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a change in
control or any person affiliated with the Company or such person (together with
the Contract Payments, the “Total Payments”), shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code and all “excess
parachute payments” within the meaning of Section 280G(b)(l) of the Code shall
be treated as subject to the Excise Tax unless in the opinion of tax counsel
selected by RYERSON’s independent auditors and reasonably acceptable to you, it
is more likely than not that such other payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code or such excess parachute payments (in whole or
in part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4)(B) of the Code in excess of the base amount
allocable to such reasonable compensation within the meaning of
Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax,
(ii) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the amount of the Total Payments
or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(l) of the Code (after applying clause (i) above), and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by RYERSON’s independent auditors in accordance with the principles
of Sections 280G(d)(3) and (4) of the Code. For purposes of determining the
amount of the Gross-Up Payment, you shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

In the event that the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of your
employment, you shall repay to the Company at the time that the amount of such
reduction in Excise Tax is finally determined the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being

 

24



--------------------------------------------------------------------------------

repaid by you if such repayment results in a reduction in Excise Tax and/or a
federal and state and local income tax deduction) plus interest on the amount of
such repayment at a rate equal to 120 percent of the applicable Federal rate
determined under Section 1274(d) of the Code, compounded semi-annually. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of your employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess (plus any interest payable with respect to such
excess) at the time that the amount of such excess is finally determined.

The Gross-Up payment provided by this Section 5 shall be paid to you promptly
upon determination but in any event by the end of your taxable year following
the year in which you were required to pay the Excise Tax.

6. Reduction in Contract Payments Where Contract Payments Exceed the Threshold
Amount by Less Than 15%. In the event that you become entitled to any payments
or benefits under this Agreement, but you are not entitled to a Gross-Up Payment
under Section 5, above, the amount of payments and benefits to which you are
entitled under this Agreement shall be reduced by the minimum amount necessary
such that no part of your Total Payments (after such reduction) constitutes an
excess parachute payment within the meaning of Section 280G(b)(i) of the Code.
You will be entitled to elect by written notice to the Company which payments or
benefits are to be reduced; provided, however, that if you do not make such an
election within ten days after receiving from the Company a written summary
prepared by its independent auditors of the value of the payments and benefits
for purposes of Section 280G of the Code, the reduction shall be made first from
the amounts payable to you as severance and, then, as the Company may determine
in its discretion, from the amounts payable to you on account of the Annual
Incentive Plan, Options, and the Incentive Stock Plans. In the event that the
amount of the reduction calculated under this Section 6 is subsequently
determined to be too little to avoid an excess parachute payment or is greater
than required to avoid an excess parachute payment, you shall promptly repay to
the Company (if too little) or receive from the Company (if too great) an amount
equal to the difference together with interest at a rate equal to 120 percent of
the applicable Federal rate determined under Section 1274(d) of the Code,
compounded semi-annually.

7. Confidentiality and Ownership. You acknowledge and agree that the
Confidential Information (as defined in paragraph (A) below) is the property of
the Company. Accordingly, except as may be required by applicable law or the
lawful order of a court or regulatory body, or except to the extent that you
have express authorization from the Company to do otherwise, you will:

(A) Confidential Information. Keep secret and confidential indefinitely all
Confidential Information and not disclose such Confidential Information, either
directly or indirectly, to any other person, firm or business entity, or to use
it in any way. For purposes of this Agreement, “Confidential Information” means
all non-public information,

 

25



--------------------------------------------------------------------------------

observations or data relating to the Company which you have learned during your
employment with the Company, whether or not a trade secret within the meaning of
applicable law, including but not limited to: (i) new products and new product
development; (ii) marketing strategies and plans, market experience with
products, and market research; (iii) manufacturing processes, technologies and
production plans and methods; (iv) formulas, research in progress and
unpublished manuals or know how devices, methods, techniques, processes and
inventions; (v) regulatory filings and communications; (vi) identity of and
relationship with licensees, licensers or suppliers; (vi) finances, financial
information, and financial management systems; (vii) technological and
engineering data; (viii) identities of and information concerning customers,
vendors and suppliers and prospective customers, vendors and suppliers;
(ix) development, expansion and business strategies, plans and techniques;
(x) computer programs; (xi) research and development activities;
(xii) litigation and pending litigation; and (xiii) any other information or
documents which you are told or reasonably ought to know the Company regards as
proprietary or confidential.

(B) On your Date of Termination or at the Company’s earlier request, you will
promptly return to the Company any and all records, documents, data, memoranda,
reports, physical property, information, computer disks, tapes or software or
other materials, and all copies thereof, relating to the business of the Company
obtained by you during your employment with the Company. You further agree to
deliver to the Company, at its request, any computer in your possession or
control which has contained any Confidential Information for the purpose of
ensuring that all Confidential Information stored on the computer has been
delivered to the Company.

(C) You agree that all inventions, innovations, discoveries, improvements,
developments, trade secrets, processes, procedures, methods, designs, analyses,
drawings, reports, and all similar or related information which relates to the
Company’s actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by you
while employed by the Company (“Work Product”) belong to the Company. You shall
promptly inform the Company of such Work Product, and shall execute such
assignments as may be necessary to transfer to the Company the benefits of the
Work Product, in whole or in part, or conceived by you either alone or with
others, which result from any work which you may do for or at the request of the
Company, whether or not conceived by you while on holiday, on vacation, or off
the premises of the Company, including such of the foregoing items conceived
during the course of employment which are developed or perfected after your Date
of Termination. You shall assist the Company or its nominee, to obtain patents,
trademarks and service marks and agree to execute all documents and to take all
other actions which are necessary or appropriate to

 

26



--------------------------------------------------------------------------------

secure to the Company the benefits thereof. Such patents, trademarks and service
marks shall become the property of the Company. You shall deliver to the Company
all sketches, drawings, models, figures, plans, outlines, descriptions or other
information with respect thereto.

(D) To the extent that any court or agency seeks to have you disclose
Confidential Information, you shall promptly inform the Company, and you shall
take such reasonable steps to prevent disclosure of Confidential Information
until the Company has been informed of such requested disclosure. To the extent
that you obtain information on behalf of the Company that may be subject to
attorney-client privilege as to the Company’s attorneys, you shall take
reasonable steps to maintain the confidentiality of such information and to
preserve such privilege.

(E) Nothing in the foregoing provisions of this Section 7 shall be construed so
as to prevent you from using, in connection with your employment for yourself or
an employer other than the Company, knowledge which was acquired by you during
the course of your employment with the Company, and which is generally known to
persons of your experience in other companies in the same industry other than
through your acts or omission to act.

8. Noncompetition/Nonsolicitation. You acknowledge that the industry in which
the Company is engaged is a highly competitive business, and that you are a key
executive of the Company. You further acknowledge that as a result of your
senior position within the Company, you have acquired and will acquire extensive
Confidential Information and knowledge of the Company’s business and the
industry in which it operates and will develop relationships with and knowledge
of customers, employees, vendors and suppliers of the Company and affiliates.
Accordingly, you agree that during the time you are employed by the Company (the
“Employment Period”) and for a period of twenty-four (24) months after your Date
of Termination, you agree as follows:

(A) You will not directly or indirectly, own, operate, manage, control,
participate or have any financial interest in, consult with, advise, engage in
services for (whether for yourself or for any other person and whether as
proprietor, principal, stockholder, partner, agent, director, officer, employee,
consultant, independent contractor or in any other capacity), any Competitor of
the Company, or in any manner engage in the start-up of a business (including by
yourself or in association with any person, firm, corporate or other business
organization through any other entity) in Competition with the Company, provided
that, this shall not prevent you from ownership of 1% or less of the outstanding
stock of any corporation listed on the New York or American Stock Exchange or
included in the National Association of Securities Dealers Automated Quotation
System or ownership of securities in any entity affiliated with the Company.
“Competitor” or “in Competition” refers to a person or entity, including
metals-related internet marketplaces, engaged in the metal service center
processing and/or distribution business.

 

27



--------------------------------------------------------------------------------

(B) You will not directly or indirectly contact, call upon, solicit business
from, sell or render services to, any customer of the Company with respect to
the provision of services identical to or similar to any service provided by the
Company during the Employment Period or in the process of being provided as of
your Date of Termination, for which you had any responsibility or about which
you had any Confidential Information during the Employment Period.

(C) You will not directly or indirectly either alone or in cooperation with
others, encourage any employees of the Company to seek or accept an employment
or business relationship with a person or entity other than the Company, or in
any way interfere with the relationship of the Company and any subsidiary or
affiliate and any employee thereof, including without limitation, to hire,
solicit for hire, or discuss or encourage the employment of, any of the
employees of the Company who were employed by the Company during the Employment
Period; provided however, this shall not apply to an employee whose employment
was terminated by the Company before your Date of Termination, if such
termination was not caused by any direct or indirect involvement of you or your
subsequent employer.

(D) You will not directly or indirectly either alone or in cooperation with
others, encourage any supplier, distributor, franchisee, licensee, or other
business relation of the Company, cease or curtail doing business with the
Company, or in any way interfere with the relationship between any such
customer, supplier, distributor, franchisee, licensee or business relation and
the Company.

9. Reasonableness of Restrictions, Injunctive Relief and Remedies.

(A) You acknowledge that your rights to compete and disclose Confidential
Information and trade secrets are limited hereby only to the extent necessary to
protect the Company and that, in the event that your employment with the Company
terminates for any reason, you will be able to earn a livelihood without
violating the foregoing restrictions. You acknowledge that the restrictions
cited herein are reasonable and necessary for the protection of the Company’s
legitimate business interests.

(B) You acknowledge that the services to be rendered by you are of a special,
unique and extraordinary character and, in connection with such services, you
will have access to confidential information vital to the Company’s businesses.
By reason of this, you consent and agree that if you violate any of the
provisions of Section 7 or 8 above, the Company would sustain irreparable harm
and, therefore, in addition to any other remedies which

 

28



--------------------------------------------------------------------------------

the Company may have under this Agreement or otherwise, you shall immediately
forfeit all remaining payments and benefits to which you are entitled under this
Agreement and the Company shall be entitled to an injunction from any court of
competent jurisdiction restraining you from committing or continuing any such
violation of this Agreement, including, without limitation, restraining you from
disclosing, using for any purpose, selling, transferring or otherwise disposing
of, in whole or in part, any trade secrets, Confidential Information,
proprietary information, client or customer lists or other information
pertaining to the financial condition, business, manner of operation, affairs,
plans or prospects of the Company. You acknowledge that damages at law would not
be an adequate remedy for violation of Section 7 or 8, and you therefore agree
that the provisions may be specifically enforced against you in any court of
competent jurisdiction. Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of damages.

10. Successors; Binding Agreement.

(i) RYERSON will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of RYERSON to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that RYERSON or the Company would be
required to perform it if no such succession had taken place. Failure of RYERSON
to obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to hereunder if you terminate your employment for Good Reason
following a change in control of the Company, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. In the event a successor of
RYERSON assumes and agrees to perform this Agreement, by operation of law or
otherwise, the term “RYERSON”, as used in this Agreement, shall mean such
successor and the term “Company” shall mean, collectively, such successor and
the affiliates of such successor.

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

29



--------------------------------------------------------------------------------

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the Secretary of RYERSON, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder, whether in cash or in kind,
shall be paid net of any applicable withholding required under federal, state or
local law. The obligations of RYERSON and the Company under this Agreement shall
survive the expiration of the term of this Agreement.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Settlement of Disputes; Arbitration. All claims by you for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to you in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board shall afford a reasonable opportunity to you for a review of the decision
denying a claim and shall further allow you to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that your claim
has been denied. Except as provided in Section 9 above, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Chicago, Illinois, in accordance with the rules of
the American Arbitration Association then in effect, provided, however, that the
evidentiary standards set forth in this Agreement shall apply. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

30



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to RYERSON the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

Sincerely,

RYERSON INC.

By

 

 

Vice President - Human Resources

Agreed to this      day of                     , 2007

 

 

(Signature)

 

31